El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El 20 de marzo de 1984 el señor Gobernador de Puerto Rico, Hon. Carlos Romero Barceló, interpuso demanda contra el señor Presidente del Senado de Puerto Rico, Hon. Miguel Hernández Agosto, y contra el señor Presidente de la Comisión de lo Jurídico del Senado, Hon. Francisco Aponte Pérez. Alegó que el 15 de febrero y el 2 de marzo de 1984 el Presidente de la Comisión Electoral había autorizado la uti-lización de fondos públicos para la transmisión por televisión de las vistas a celebrarse por la Comisión de lo' Jurídico sobre el P. del S. 1094, que propone la creación del cargo de Fiscal Especial Independiente para investigar los sucesos *373acaecidos en el Cerro Maravilla; que las vistas comenzarían el propio día 20, y que su transmisión violaría las disposi-ciones del Art. 8.001 de la Ley Electoral y de la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico. El demandante solicitó del tribunal que le prohi-biese al Senado de Puerto Rico y a su Comisión de lo Jurí-dico emplear fondos públicos para televisar las referidas vistas. Demandas similares se presentaron por los comisionados electorales del Partido Nuevo Progresista, los senadores Efraín Santiago, Mercedes Torres Vda. de Pérez y Rolando A. Silva y por la señorita Albita Rivera.
El tribunal de instancia resolvió que no procede la acción interdictal contra el Senado de Puerto Rico o sus miembros, en su carácter de legisladores, por prohibirlo la doctrina de inmunidad parlamentaria. Ordenó, no obstante, proseguir la causa como un pleito de sentencia declaratoria y en el entre-tanto abstenerse de pagar con fondos públicos las vistas televisadas.
Los legisladores demandados incoaron petición de certio-rari ante este Tribunal. Alegan que están protegidos por la inmunidad parlamentaria y que la demanda debe desesti-marse. En auxilio de nuestra jurisdicción, paralizamos los procedimientos en instancia y dejamos sin efecto temporal-mente la orden emitida. Examinadas las contenciones de las partes procedemos a resolver.
El caso de autos encierra una cuestión de interpretación estatutaria. Para precisar sus reducidas dimensiones es necesario examinar su trasfondo constitucional y científico-político. Ello exige explorar asuntos tales como las funciones de la Rama Legislativa en un régimen de separación de poderes, la razón de ser de la doctrina de inmunidad parla-mentaria, el desarrollo del derecho a la información y otros temas afines.
1. Las funciones'parlamentarias
El entendimiento de las funciones del parlamento en regímenes democráticos fundados en la separación de po-*374deres es indispensable para el debido enfoque de la doctrina de inmunidad. Ambos asuntos están entrelazados.
El error común que se comete sobre este particular con-siste en creer que las asambleas representativas cumplen sólo un menester: legislar. Desde mediados del siglo diecio-cho Montesquieu aludía a otras funciones. “The great advantage of representatives”, escribía, “is, their capacity of discussing public affairs.” Además de la facultad de legislar, mencionaba la obligación de ver “whether the laws in being are duly executed, a thing suited to their abilities, and which none indeed but themselves can properly perform”. C. de Montesquieu, The Spirit of Laws, en Great Books of the Western World (R. M. Hutchins, ed.), Chicago, Ed. Encyclopaedia Britannica, Inc., 1952, Vol. 38, pág. 71.
En 1861, John Stuart Mill afirmaba en su obra Representative Government:
. . . the proper office of a representative assembly is to watch and control the government: to throw the light of publicity on its acts: to compel a full exposition and justification of all of them which any one considers questionable; to censure them if found condemnable, and, if the men who compose the government abuse their trust, or fulfill it in a manner which conflicts with the deliberate sense of the nation, to expel them from office. . . . Great Books of the Western World, supra, Vol. 43, pág. 361.
Muchos años antes de advenir a la presidencia de Esta-dos Unidos, Woodrow Wilson se expresó así sobre las fun-ciones del Congreso:
Quite as important as legislation is vigilant oversight of administration; and even more important than legislation is the instruction and guidance in political affairs which the people might receive from a body which kept all national concerns suffused in a broad daylight of discussion.
W. Wilson, Congressional Government, New York, World Pub. Co., 1956, pág. 195 (el libro fue escrito en 1883-1884 y publicado poco después). Véanse: Hutchinson v. Proxmire, 443 U.S. 111 (1979); Eastland v. United States Servicemen’s *375Fund, 421 U.S. 491 (1975); Tenney v. Brandhove, 341 U.S. 367 (1951); H. Laski, The American Democracy, New York, Viking Press, 1948, págs. 75, 83, 89-90.
Varias conclusiones son derivables de lo anterior:
1. Entre sus muchas funciones esenciales, un parlamento ejerce, además de la de formular las leyes, las de fiscalizar el gobierno, debatir asuntos de interés general e informar al país sobre la marcha de la cosa pública.
2. Las facultades de legislación, investigación, fiscalización, discusión y divulgación provienen del propio concepto de un gobierno dividido en tres poderes coordinados, mas separados, independientes y de idéntico rango.
3. Las funciones de investigación, fiscalización, discusión y divulgación no están subordinadas a la de legislación. Un debate o la divulgación de un debate, por ejemplo, no extrae su validez de la formación de un estatuto. Estas otras funciones contienen en sí su propia justificación, en cuanto contribuyen al desempeño por una asamblea representativa de su papel constitucional. Sobre este extremo ha escrito J. Stuart Mill, loe. cit.:
Representative assemblies are often taunted by their enemies with being places of mere talk and bavardage. There has seldom been more misplaced derision. I know not how a representative assembly can more usefully employ itself than in talk, when the subject of talk is the great public interests of the country, and every sentence of it represents the opinion either of some important body of persons in the nation, or of an individual in whom such body have reposed their confidence. A place where every interest and shade of opinion in the country can have its cause even passionately pleaded, in the face of the government and of all other interests and opinions, can compel them to listen, and either comply, or state clearly why they do not, is in itself, if it answered no other purpose, one of the most important political institutions that can exist anywhere, and one of the foremost benefits of free government.
4. El despojo o la limitación de alguna de las fun-*376ciones básicas de un parlamento socavaría la base misma de la democracia en el país concernido.
Los principios señalados generan cuestiones subsidiarias que afectan la interpretación del estatuto envuelto en este caso. Se discutirán más adelante. Pasemos a examinar ahora la doctrina de la inmunidad parlamentaria y su enlace con las normas expuestas.
2. La doctrina de la inmunidad
La doctrina se desarrolló en Inglaterra como parte de la lucha del Parlamento para defender sus prerrogativas e independencia frente a la Corona y al Poder Judicial. Véanse: R. Reinstein & H. Silverglate, Legislative Privilege and the Separation of Powers, 86 Harv. L. Rev. 1113 (1973); Comentario, The Constitutional Limits of the Speech or Debate Clause, 25 UCLA L. Rev. 796 (1978); L. R. Yankwich, The Immunity of Congressional Speech — its Origin, Meaning and Scope, 99 U. Pa. L. Rev. 960 (1951).
En la Carta de Derechos de 1688,1 Will. & Mar. sess. 2 c. 2, 6 Halsbury’s Statutes of England 489-490 (1969), se logró finalmente insertar la base de la doctrina, al consagrarse, “That the freedome of speech and debates or proceedings in Parlyament ought not to be impeached or questioned in any court or place out of Parlyament.”
Esta cláusula constituyó la fuente del último párrafo del artículo quinto de los Artículos de Confederación, en que se dispuso:
Freedom of speech and debate in Congress shall not be impeached or questioned in any court or place out of Congress, and the members of Congress shall be protected in their persons from arrests and imprisonments, during the time of going to or from, and attendance on, Congress, except for treason, felony, or breach of the peace.
El principio se adoptó prácticamente sin discusión en el Art. I, Sec. 6 de la Constitución de Estados Unidos, donde se decretó que los miembros del Congreso:
*377. .. shall, in all Cases, except Treason, Felony and Breach of the Peace, be privileged from Arrest during their Attendance at the Session of their respective Houses and in going to and returning from the same; and for any Speech or Debate in either House, they shall not be questioned in any other Place.
Thomas Jefferson describió así el propósito de la cláusula, el cual rebasa su sentido literal:
[I]n order to give the will of the people the influence it ought to have, and the information which may enable them to exercise it usefully, it was part of the common law, adopted as the law of this land, that their representatives, in the discharge of their functions, should be free from the cognizance of coercion of the coordinate branches, Judiciary and Executive. ... 8 Writings of Thomas Jefferson 322 (Ford ed. 1904).
La doctrina de la inmunidad parlamentaria responde, en suma, al objetivo de preservar la independencia legislativa dentro de un sistema de separación de poderes. Reinstein & Silverglate, op. cit., pág. 1121. La conciencia de tal objetivo es vital ya que, conforme Madison, para definir el ámbito del privilegio, “the reason and necessity of the privilege must be the guide”. 4 Writings of James Madison 221 (Hunt ed. 1910).
El privilegio se definió desde temprano en forma amplia. En Coffin v. Coffin, 4 Mass. 9 (1808), se expresó que la inmunidad cubría “everything said or done by ... a representative in the exercise of the functions of that office”. Véase: X.L. Suárez, Congressional Immunity: a Criticism of Existing Distinctions and a Proposal for a New Definitional Approach, 20 Vill. L. Rev. 97 (1974). El Tribunal Supremo de Estados Unidos rechazó desde el comienzo de su análisis de la cláusula constitucional concernida interpretaciones restrictivas de la misma. En Kilbourn v. Thompson, 103 U.S. 168, 204 (1881), se afirmó:
It would be a narrow view of the constitutional provision to limit it to words spoken in debate. The reason of the rule is as forcible in its application to written reports presented in that body by its committees, to resolutions offered, which, though *378in writing, must be reproduced in speech, and to the act of voting, whether it is done vocally or by passing between the tellers. In short, to things generally done in a session of the House by one of its members in relation to the business before it.
En Tenney v. Brandhove, supra, págs. 373, 376-377, se dictaminó:
The reason for the privilege is clear. It was well summarized by James Wilson, an influential member of the Committee of Detail which was responsible for the provision in the Federal Constitution. “In order to enable and encourage a representative of the public to discharge his public trust with firmness and success, it is indispensably necessary, that he should enjoy the fullest liberty of speech, and that he should be protected from the resentment of every one, however powerful, to whom the exercise of that liberty may occasion offence.”
We come then to the question whether from the pleadings it appears that the defendants were acting in the sphere of legitimate legislative activity-
The claim of an unworthy purpose does not destroy the privilege. Legislators are immune from deterrents to the uninhibited discharge of their legislative duty, not for their private indulgence but for the public good. One must not expect uncommon courage even in legislators. The privilege would be of little value if they could be subjected to the cost and inconvenience and distractions of a trial upon a conclusion of the pleader .... The holding of this Court in Fletcher v. Peck, 6 Cranch 87, 130, that it was not consonant with our scheme of government for a court to inquire into the motives of legislators, has remained unquestioned.
Este último concepto fue reiterado en Dombrowski v. Eastland, 387 U.S. 82, 84-85 (1967), en opinión unánime:
It is the purpose and office of the doctrine of legislative immunity, having its roots as it does in the Speech or Debate Clause of the Constitution, Kilbourn v. Thompson, 103 U.S. 168, 204 (1881), that legislators engaged “in the sphere of legitimate legislative activity,” Tenney v. Brandhove, supra, 341 *379U.S., at 376, should be protected not only from the consequences of litigation’s results but also from the burden of defending themselves.
Está firmemente establecido que la “esfera de actividad legislativa legítima” incluye lo que ocurra en los procesos de deliberación, comunicación, investigación y otros actos que tengan lugar en el hemiciclo de las cámaras o en las salas de las comisiones. Eastland v. United States Servicemen’s Fund, supra, págs. 503-504; Gravel v. United States, 408 U.S. 606, 625, (1972); Doe v. McMillan, 412 U.S. 306, 312-313 (1973); Comentario, A New Perspective on Legislative Immunity in Section 1983 Actions, 28 UCLA L. Rev. 1087 (1981). (1)
Las siguientes normas se desprenden de lo discutido hasta ahora:
1. El propósito básico de la cláusula de inmunidad es garantizar la independencia de la Rama Legislativa y fortalecer así el sistema de la separación de poderes.
2. El ámbito de la inmunidad es extenso. Cubre toda actividad legislativa legítima, lo que incluye, a lo menos, las que se desarrollen en el hemiciclo de las cámaras y el seno de las comisiones.
3. Por las razones discutidas en la sección anterior, son actividades legislativas legítimas, además de la de formular las leyes, la .de investigar y fiscalizar el Gobierno, la de debatir asuntos de interés público y la de mantener informado al pueblo sobre la marcha de la cosa pública. Estas funciones, por definición, están protegidas por la doctrina de la inmunidad parlamentaria.
4. Los motivos que inspiren una actividad legislativa legítima no son objeto apropiado de escrutinio judicial. La doctrina de la inmunidad parlamentaria pierde su valor *380si es que un legislador o un organismo legislativo tiene que someterse al rigor de procedimientos judiciales por el ejerci-cio vigoroso de sus prerrogativas.
La cláusula de inmunidad de la Constitución de Estados Unidos no aplica a los estados, como tampoco a Puerto Rico. Lake Country Estates, Inc. v. Tahoe Regional Planning Agency, 440 U.S. 391, 404 (1979). El Congreso nunca quiso concederles a los miembros de la Asamblea Legislativa de Puerto Rico la inmunidad parlamentaria tradicional, contrario a lo sucedido en la Ley Orgánica de Hawaii (31 Stat. 141, Ch. 339, Ley de 30 de abril de 1900, Sees. 28 y 29), la de Alaska (37 Stat. 512, Ley de 24 de agosto de 1912, Sec. 12) y la de Filipinas (39 Stat. 545, Ley de 29 de agosto de 1916, Sec. 18). La inmunidad parlamentaria se conoció en Puerto Rico tan sólo por ley local de 21 de febrero de 1902 (2 L.P.R.A. secs. 12 y 13). No fue hasta la aprobación del Art. Ill, Sec. 14 de la Constitución del Estado Libre Asociado que la doctrina de la inmunidad parlamentaria adquirió rango constitucional. En In re Rodríguez Torres, 106 D.P.R. 698, 705-725 (1978), nos expresamos sobre su diseño y alcance generales. Baste repetir aquí la conclusión de que “nuestro ordenamiento constitucional le preservó ancho campo al privilegio de la inmunidad parlamentaria, al menos tan ancho como se le reconoce en la jurisprudencia de Estados Unidos”. Pág. 721.
Discutamos a continuación otro método constitucional de realzar las funciones parlamentarias y vigorizar el sistema de separación de poderes.
3. La diseminación parlamentaria de información
Este tema exige el examen de una cláusula que por lo general no ha recibido gran atención de los tribunales.
a) La experiencia inicial inglesa y norteamericana
El Parlamento inglés, durante el período de su fragilidad frente a la Corona y su fiel herramienta, la Judicatura, no se inclinó usualmente a la publicación de sus procedimientos, *381fuere por la prensa o por sus propios miembros. La norma de secretividad intentaba amparar a los legisladores contra la venganza de los monarcas que descubriesen airados que sus actuaciones fuesen objeto de crítica en los debates o sus prerrogativas socavadas. El Parlamento no contaba con un diario de sesiones hasta 1547. Desde 1641, la Cámara de los Comunes contaba con una regla que prohibía la publicación de sus procedimientos, excepto con el consentimiento especí-fico de la Cámara. 34 Halsbury’s Laws of England 460-461 (1980). Reinstein & Silverglate, op. cit., págs. 1137-1138.
La Convención Constituyente de Estados Unidos alteró drásticamente esta situación. Algunas colonias habían co-menzado a hacer públicos sus procedimientos legislativos hacia 1770, con favorable impacto en la creación de una ciudadanía más informada sobre lo que estaba sucediendo. Ello llevó a la aprobación, tras considerable debate, del Art. I, Sec. 5, cláusula 3 de la Constitución de Estados Unidos, en que se expresa:
Each House shall keep a Journal of its Proceedings, and from time to time publish the same, excepting such Parts as may in their Judgment require Secrecy; and the Yeas and Nays of the Members of either House on any question shall, at the Desire of one-fifth of those Present, be entered on the Journal.
Véase: Reinstein & Silverglate, loe. cit.
Esta disposición constitucional, que a primera vista, si es que se desatiende su fundamento, parece innocua, consagra una de las funciones parlamentarias más trascendentes —la más importante para Woodrow Wilson, según hemos visto— la de informar a la ciudadanía sobre el funcionamiento de su gobierno. Véanse: Suárez, op. cit, pág. 128; Comentario, Legislative Immunity and Congressional Necessity, 68 Geo. L.J. 783, 793-801 (1979); M. Shapiro, Judicial Review: Political Reality and Legislative Purpose: the Supreme Court’s Supervision of Congressional Investigations, 15 Vand. L. Rev. 535 (1962).
*382Sobre la función informativa ha escrito Brandéis: “Sunlight is said to be the best of disinfectants; electric light the most efficient policeman.” J. Brandéis, Other People’s Money and How the Bankers Use It 92 (1914) citado en Legislative Inmunity, supra, pág. 796 n. 123.
Carl Friedrich ha señalado a su vez:
The political function of representative assemblies today is not so much the initiation of legislation as the carrying on of popular education and propaganda and the integration and co-ordination of conflicting interests and viewpoints. C. Fried-rich, Constitutional Government and Democracy, 2da ed. rev., New York, 1950, pág. 297.
b) La experiencia puertorriqueña
En Puerto Rico no se conoció hasta la aprobación de la Constitución del Estado Libre Asociado una cláusula equiva-lente al Art. I, Sec. 5, cláusula 3 de la Constitución de Esta-dos Unidos. En 1903 la Cámara de Delegados intentó infruc-tuosamente proveer para la publicación de un diario de sesiones. G. Lewis, Puerto Rico, Freedom and Power in the Caribbean, New York, Monthly Rev. Press, 1963, pág. 349.
La facultad de la nueva Asamblea Legislativa para darle debida publicidad a sus procedimientos no dependía técni-camente de la inserción en la Constitución de una cláusula a tales efectos. Había desaparecido la razón histórica para mantener secretos los debates, y el sistema de separación de poderes que se estaba adoptando proveía base adecuada para el ejercicio, por el poder legislativo, de la facultad par-lamentaria establecida de mantener al pueblo informado sobre sus actividades. Aun así, la Convención Constituyente resolvió, al igual que un buen número de estados, disponer expresamente la publicación de un diario de sesiones, tal como se estaba haciendo con los procedimientos de la propia Convención Constituyente.
El resultado fue la tercera oración de la Sec. 17 del Art. Ill, la cual provee:
*383Se dará publicidad a los procedimientos legislativos en un diario de sesiones, en la forma que se determine por ley.
Este lenguaje no excluye la divulgación de los procedimien-tos legislativos por otros medios de comunicación, según la interpretación del Congreso y muchas otras asambleas representativas, asunto que discutiremos más adelante.
Los debates de nuestra Convención Constituyente con-tienen un interesante intercambio de impresiones sobre la cláusula que nos ocupa. El delegado Paz Gránela fue quien propuso la referencia específica a un diario de sesiones.
Sr. Paz Gránela: Señor Presidente: La enmienda consiste en lo siguiente: que se . .. agregue “y sus deliberaciones se publi-carán en un diario de sesiones, en la forma provista por la Asamblea Legislativa”.
Señor Negrón López: Señor Presidente: Quiero decir que no me opongo a la proposición que ha hecho el delegado, señor Paz Gránela, pero deseo aclarar, . . . que la disposición que él desea insertar en el artículo 10 [de la Proposición Sustituía] aparece insertada por la Comisión de la Rama Legislativa en el artículo 12, cuando expresa ... “las cámaras llevarán libros de actas donde harán constar lo relativo al trámite de los proyectos y las votaciones emitidas a favor y en contra de los mismos.” ... “Se dará publicidad a los procedimientos legisla-tivos en la forma que se determine por ley.”
Cuando se aprobó la Constitución de los Estados Unidos, naturalmente no existían los medios de publicación y de impresión que existen hoy, y ese lenguaje sirvió para llevar constancia de sus procedimientos en la forma en que se hacía entonces hace 170 años ....
El lenguaje que nosotros adoptamos es un lenguaje de or-den general, de tipo general, sin mencionar el diario de sesio-nes ....
Ahora, para información de la Convención queremos decir que la fraseología que aparece en el artículo 12 va encaminada a proveer lo que contempla la proposición del delegado, señor Paz Gránela, para que se lleve un diario de sesiones de una manera similar a la que se ha utilizado en esta Convención Constituyente.
*384Poco después, el delegado Figueroa Carreras le pregunta al presidente de la Convención:
Sr. Figueroa Carreras: ¿No cree el compañero que si la intención es que haya un diario de sesiones, debemos expre-sarlo así y podemos intercalarle ahí una enmienda que diga, por ejemplo —cuando llegue el momento— “dará publicidad a los procedimientos legislativos en un diario de sesiones o en la forma”, etc., etc.
Sr. Negrón López: Pero al decir que se dará publicidad a los procedimientos, lo que se está pensando es que las personas que vengan a integrar los cuerpos legislativos no estén atadas por una fórmula específica de la manera de ellos publicar los procedimientos parlamentarios....
Yo no tengo ninguna objeción a que se diga “diario de se-siones”, pero puede haber, dentro de 50 años, un procedimiento mejor....
Sr. Figueroa Carreras: ... la forma que yo sugiero deja abierta la puerta a toda posibilidad, a toda probabilidad. Es decir, que podrá hacerlo en la forma que quiera.... Queremos el diario de sesiones, pero que si la eventualidad ésa surge den-tro de 50 años, para eso establecemos la alternativa de que cualquier otro procedimiento . . . .” (Énfasis nuestro.) 2 Diario de Sesiones de la Convención Constituyente 852-853 (1951).
Como puede observarse, los debatientes coincidieron en no atar las manos de los legisladores del futuro sobre la forma de divulgar sus procedimientos. La diferencia consistió en que la mayoría de los delegados optó por ordenar constitu-cionalmente la publicación de un diario de sesiones. Según se revela más tarde, las reservas del señor Negrón López se debían a las dificultades sufridas por la propia Asamblea Constituyente en la publicación de su diario. 3 Diario de Sesiones de la Convención Constituyente 1939-1941 (1952).
Nada evidencia mejor la naturaleza no excluyente de la cláusula correspondiente de la Constitución de Estados Unidos, la cual influyó claramente la nuestra y las de aquellos estados cuyas constituciones contienen disposiciones comparables, que el examen del uso de la televisión por el Congreso, sus comisiones y organismos estatales análogos.
*385c) El uso de la televisión por órganos legislativos en Estados Unidos
En la demanda presentada en este caso se expresa que “en Puerto Rico se estaría creando un precedente único den-tro de toda la nación norteamericana de televisar vistas de la Rama Legislativa pagadas con fondos públicos en un año eleccionario donde los protagonistas son candidatos del par-tido que gobierna dicho Cuerpo”. La realidad es otra.
El número de estados que televisa parte o la totalidad de sus procedimientos es abrumador. En 1978, el número alcanzaba a cuarenta y cinco. J. D. Mullican, Public Television Coverage of State Legislatures: Funding, Costs, Editorial Control, Equipment, Staffing and Formats, Denver, Nat’l. Conf. St. Legis., 1978, pág. 2. (A menos que se indique lo contrario, los datos que aquí se citan provienen de este estudio.)
El Congreso comenzó a televisar desde 1947 diversos procesos de investigación a cargo de algunas de sus comi-siones. Desde los tiempos de Watergate, en 1974, el empleo de la televisión se hizo cada vez más intenso. Desde 1979 se ha permitido televisar todos los procedimientos en el hemi-ciclo de la Cámara de Representantes de Estados Unidos. 39 Cong. Q. 595 (1983); 123 Cong. Rec. 35425 (1977).
Los costos de transmisión se han subvencionado en formas distintas. El uso de fondos públicos para cubrir estos gastos, total o parcialmente, no es una práctica extraña. Se estila a tal efecto en varios estados efectuar asignaciones directas o indirectas, a través de contribuciones adicionales a las estaciones públicas. El empleo de la televisión pública representa, por supuesto, la erogación de fondos gubernamentales. Todo programa cüenta. No hemos hallado jurisdicción alguna donde se detenga la transmisión directa de procedimientos legislativos por razón de que se trate de un año eleccionario o por estar presentes entre los legisladores candidatos a reelección. La transmisión de los procedimien-*386tos de la Cámara de Representantes de Estados Unidos rela-cionados con Watergate ocurrió mayormente en un año de elecciones para la totalidad del cuerpo.
El uso extenso de la televisión para la transmisión de procedimientos legislativos no se logró de inmediato. Hubo que refutar fuertes ataques aislados. El congresista Owens, por ejemplo, se manifestó en una ocasión:
Rather than creating a political circus, as some have alleged, I believe that the television cameras will keep the participants serious and alert. 120 Cong. Rec. 24440 (1974).
El Washington Post expresó sobre el particular:
Many legislators initially feared that television would make a circus of floor proceedings ....
But in most states television coverage has produced change for the good. At minimum, decorum has improved .... The substance of legislating has also improved.
N. R. Peirce, Can Television Get into Congress ?, Wash. Post, 12 de abril de 1977, citado por J. B. Anderson, 123 Cong. Rev. 11508 (1977).
El uso de la televisión por las asambleas representativas ha fortalecido más bien su independencia frente al poder ejecutivo. Véase: Robinson, A Twentieth-Century Medium in a Nineteenth-Century Legislature: the Effects of Television on the American Congress, en N. J. Ornstein, Congress in Change, New York, Praeger Pubs., 1975, pág. 240 y ss.
El tema discutido en esta sección permite las siguientes conclusiones generales:
1. La función parlamentaria de mantener informado al pueblo sobre los procedimientos legislativos y la marcha de la cosa pública fluye tanto de la doctrina de separación de poderes como de la cláusula referente a la publicación de su diario de sesiones.
2. La alusión a un diario de sesiones en las constituciones de Estados Unidos y Puerto Rico no significa que tal sea el único modo de cumplir el Congreso y la Asamblea *387Legislativa su obligación informativa. Puede optarse tam-bién por el uso de la televisión.
3. El empleo de la televisión para la transmisión de procedimientos legislativos constituye más la regla en Estados Unidos que una excepción aislada.
4. Las predicciones sobre el efecto nefasto de la televisión para los fines descritos no han sido acertadas. La experien-cia hasta ahora revela que la televisión puede contribuir al desarrollo de una ciudadanía más informada. Su uso por una Asamblea Legislativa coadyuva al mejor funcionamiento de la separación de los poderes.
Corresponde ahora que examinemos el papel de la judi-catura respecto a la invocación de la cláusula de inmunidad y el ejercicio parlamentario de la función informativa.
4. El papel de la judicatura
Como intérprete máximo de la Constitución del Estado Libre Asociado le corresponde a este Tribunal determinar los contornos de sus cláusulas. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759-760 (1977); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983). Tal principio no prejuzga la amplitud o estrechez de determinada facultad legislativa o ejecutiva y el grado de escrutinio judicial a que debe sujetársele. Hay que tomar en cuenta las razones históricas y sociales que motivaron su reconocimiento y el papel que para su medición les asigna a los tribunales la doctrina de separación de poderes.
Sobre el particular se ha escrito:
These considerations indicate that in executive-motivated suits, any contemporary legislative practice which is necessary to fulfill one of the goals of representative government should fall within the ambit of the speech or debate clause. In considering whether a given practice is protected by the clause, guidance is available in the actual workings of Congress to determine whether it is widely utilized by members in the performance of their duties. But the ultimate focus must be the functioning of the legislature according to the doctrine of sepa*388ration of powers, so that the privilege, which is an historical derivative of that doctrine, will continue to he defined by it.... For example, crimes such as assault and battery or armed robbery should be beyond the scope of the privilege, even if fortuitously committed within the walls of the Capitol. Such crimes are not legislative functions, and their commission in no way supports the system of separate powers.
A broad construction of the privilege in cases involving conflicts between the executive and legislators is also necessitated by considerations of judicial independence. Courts do violence to a democratic separation of powers when they legitimize executive assaults upon legislative prerogatives. If the courts define the privilege narrowly, so as to entertain on the merits executive-motivated challenges to legislative activities, they will subject themselves to weighty pressures which threaten to politicize their processes....
Judicial neutrality can be assured only by a broad definition of the privilege, which leaves judgments about the propriety of specific exercises of legislative functions in the political arena. Which legislators are heroes in their conflicts with the executive, and which are villains, is a matter best left to the collective deliberation of their colleagues and of their constituents. (Escolio omitido y énfasis nuestro.) Reinstein & Silverglate, op. cit., págs. 1146-1148.
En Suárez, op. cit., págs. 129, 142 se afirma:
A legislator’s function is inherently political. The representation of people by voicing their views and shaping policy accordingly is not susceptible to the kind of distinction which separates “legislative” from “political” activities. Such a distinction is an arbitrary straightjacket, imposed by courts which may not understand the legislative function.
To my mind, there is a strong connection between the independence of each branch of our government and the constitutional protection of speech or debate. In this sense, the clause is much more than a personal prerogative to protect the dignity of Congressmen: It is a safeguard for the institution of Congress, an explicit guarantee that its members will not be hindered in the exercise of their legislative functions.
What this means in practical terms is that the Court must *389realize that its discretion in the area of congressional immunity is very limited ....
The courts must, of course, decide whether challenged congressional action comes under the protection, but in doing so they should consult less their own notions of what constitutes legislative acts and more what Congress thinks them to be. (Escolios omitidos.)
En Tenney v. Brandhove, supra, págs. 377-378, expresó el Tribunal Supremo de Estados Unidos:
Investigations, whether by standing or special committees, are an established part of representative government. Legislative committees have been charged with losing sight of their duty of disinterestedness. In times of political passion, dishonest or vindictive motives are readily attributed to legislative conduct and as readily believed. Courts are not the place for such controversies. Self-discipline and the voters must be the ultimate reliance for discouraging or correcting such abuses. (Escolio omitidos.)
Véanse: United States v. Helstoski, 442 U.S. 477, 487-489 (1979); Eastland v. United States Servicemen’s Fund, supra, págs. 508-509; United States v. Johnson, 383 U.S. 169 (1966).
Por último, en Peña Clos v. Cartagena Ortiz, supra, pág. 592, dijimos:
Respecto a la cláusula de inmunidad, por ejemplo, la tarea judicial se limita a inquirir si el derecho a la libre expresión parlamentaria se ha ejercido dentro de su ancho marco consti-tucional. La cuestión nunca ha sido la de indagar la natura-leza de la expresión en sí para luego resolver si es permisible a la luz de un interés alegadamente mayor.
Examinadas nuestras propias circunstancias constitu-cionales formulamos las conclusiones siguientes:
1. La cláusula de inmunidad de la Constitución del Estado Libre Asociado de Puerto ampara las funciones legislativas derivadas de la doctrina de la separación de poderes.
2. La práctica, conocida en tantas jurisdicciones, de televisar los procedimientos de las cámaras y sus comi-*390siones es parte de la tradicional función informativa de las asambleas parlamentarias. Como tal está protegida por la cláusula de inmunidad.
3. La tarea de los tribunales en el caso de este género de choque entre las ramas ejecutiva y legislativa del Gobierno se limita a indagar si se trata de una práctica legislativa legítima, debidamente ligada a alguna de las funciones tradicionales de los parlamentos y sus integrantes den-: tro de un sistema de separación de poderes.
4. La evaluación de lo que se exprese o haga en el curso de procedimientos legislativos, sea en el hemiciclo o en las comisiones, le corresponde al electorado y no a los tribunales. La televisión de esos procedimientos permite la fiscalización más adecuada por la ciudadanía. La función judicial estriba en delinear la esfera de actividad legislativa legítima dentro de un sistema de separación de poderes.
Con el trasfondo de las secciones de esta opinión que anteceden, procedamos a examinar el estatuto invocado para detener el uso de fondos públicos destinados a subvencionar la televisión de las vistas de la Comisión de lo Jurídico del Senado y, por extensión, de toda otra actividad legislativa de similar naturaleza.
5. El estatuto
El Art. 8.001 de la Ley Electoral vigente, Ley Núm. 4 de 20 de diciembre de 1977, según enmendado por la Ley Núm. 3 de 10 de enero de 1983 (16 L.P.R.A. see. 3351), dispone:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, reali-zaciones, proyecciones o planes. Se exceptúan de esta dispo-sición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
*391Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión Esta-tal de Elecciones.
La referencia a la Asamblea Legislativa y a la Rama Judicial fue insertada por la mencionada legislación de 1983. El artículo citado proviene en todos sus aspectos esenciales del Art. 3-014 del Código Electoral derogado, Ley Núm. 1 de 13 de febrero de 1974.
Al extenderse en 1983 a la Asamblea Legislativa la prohibición que data de 1974, ¿fue la intención legislativa recortar la inmunidad parlamentaria y sujetar su función informativa sobre actividades legislativas legítimas al criterio de otros organismos, ejecutivos, cuasijudiciales y judiciales? Los datos que hemos expuesto tan largamente en esta opinión revelan que estamos hablando de dos de las facultades más críticas al funcionamiento adecuado, a la existencia misma, de una asamblea representativa. La pregunta formulada encierra otra de dimensión constitucional extremadamente seria. ¿Puede la Asamblea Legislativa renunciar o mutilar sus prerrogativas y funciones más esenciales?
Esta espinosa cuestión constitucional no tiene que ser contestada aquí. Ni el texto ni el historial del estatuto envuelto en este caso la plantean. Según ha expresado el Tribunal Supremo de Estados Unidos en United States v. Helstoski, supra, págs. 490-491, en el caso de una alegada renuncia por un legislador a su inmunidad:
Like the District Court and the Court of Appeals, we perceive no reason to decide whether an individual Member may waive the Speech or Debate Clause’s protection against being prosecuted for a legislative act. Assuming that is possible, we hold that waiver can be found only after explicit and unequivocal renunciation of the protection. The ordinary rules for determining the appropriate standard of waiver do not apply in this setting.
*392Hemos escudriñado el historial legislativo de la Ley Núm. 3 de 10 de enero de 1983 y no hemos hallado indicación alguna de que, al incluirse a la Asamblea Legislativa en la prohibición expuesta en el Art. 8.001, la intención de ésta fuese renunciar a parte sustancial de sus prerrogativas y abolir toda posibilidad de televisar sus procedimientos a menos que medie el consentimiento de la Comisión Estatal de Elecciones y de los tribunales. El historial de la Ley Núm. 4 de 20 de diciembre de 1977 sobre el significado del Art. 8.001 es igualmente magro.
El propio texto de la ley vigente, no obstante, junto al historial de su fuente, el Art. 3-014 de la Ley Núm. 1 de 13 de febrero de 1974, revelan que el alcance de la ley vigente es mucho más modesto. Lo que dispone el Art. 8.001 actual es simplemente que, desde el 1ro de enero hasta la celebración de una elección general, las ramas del Gobierno no deben incurrir en gastos para la compra de tiempo y espacio en los medios de difusión pública “con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes”. La televisión de un procedimiento parlamentario, cuya difusión aun tiene base constitucional, no representa ciertamente la exposición de “programas, proyectos, logros, realizaciones, proyecciones o planes”, hecho que de por sí hace totalmente inaplicable a este caso el Art. 8.001. Véanse las expresiones del Juez Dávila en P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464 (1980), caso en que este Tribunal se negó a revisar una decisión de la Junta Revisora Electoral en que se permitía la publicación con fondos públicos de una invitación del señor Gobernador a celebrar el Día de Reyes de 1980 en La Fortaleza, ya que no se trataba de la exposición de “programas, proyectos, logros, realizaciones, proyecciones o planes”. La divulgación de los procedimientos legislativos cumple un propósito de estirpe constitucional, claramente distinguible del proselitismo que anima la propaganda electoral. La ley se refiere más bien a anuncios y propaganda sobre tales programas, logros, etc.
*393En el Diario de Sesiones de la Asamblea Legislativa correspondiente al 4 de febrero de 1974, pág. 154, cons-ta la siguiente explicación proveniente del informe de diversas comisiones sobre el Código Electoral propuesto:
Finalmente se prohíbe a las agencias gubernamentales anunciarse. Se les limita a publicar solamente aquello reque-rido por ley durante el año de elecciones, y solamente en caso de emergencia, se podrá publicar otro tipo de anuncio, pero sólo con permiso del Tribunal Electoral.
Más tarde el mismo día, a la pág. 188, se explicó que:
Se prohíbe además, que el gobierno use fondos públicos a través de sus agencias para hacer campaña política, efectivo el primero de enero en el año de elecciones. Todas estas disposi-ciones tienden a liberar a los partidos de la influencia indeseable de los grandes intereses económicos.
Lo citado ilustra el interés en descontinuar durante el período eleccionario la práctica de las agencias guberna-mentales de hacer campaña política mediante la publicación de anuncios sobre sus logros y planes. No puede entenderse la legislación vigente como un intento de convertir su limi-tado objetivo en la peligrosa disminución del histórico dere-cho a la inmunidad, en el cercenamiento de la función informativa parlamentaria y en una cuestionable obligación judicial de juzgar actuaciones legislativas cuya evaluación le corresponde al electorado del país.
En consideración a lo anterior, se dejará sin efecto la orden del tribunal de instancia y se desestimará la demanda en este caso.
Los Jueces Asociados Señores Dávila y Negrón García se inhibieron. El Juez Asociado Señor Rebollo López disiente con opinión.
-0-

(1) Es innecesario expresarnos sobre la extensión o no de la inmunidad a otros lugares o personas o a circunstancias en que los valores en conflicto pueden ser diferentes a los que chocan aquí.